DETAILED ACTION
In the Final Rejection mailed 5/25/2022:
Claims 1-20 were cancelled.
Claims 21-22, 24, 28-33, and 36-42 were rejected.
Claims 23, 25-27, and 34-35 were objected to.
Claims 43-45 were allowable.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 8/4/2022 has been entered:
Claims 1-20 are cancelled.
Claims 21-45 are active.
Response to Arguments
Applicant’s arguments, filed 8/4/2022, with respect to claims 21-42 have been fully considered and are persuasive. The rejection of claims 21-42 has been withdrawn. 
Allowable Subject Matter
Claims 21-45 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowable because the closest prior art of Bender, Geissele, Wheatley, Neergaard, and Kaakkola fail to teach or make obvious all of the limitations recited in claim 21. Specifically, none of these prior art references discloses at least a hybrid trigger assembly comprising: a pin hole and a trigger rotatable about the pin hole, the trigger including: a molded portion and a skeleton, wherein the molded portion is molded and permanently attached to the skeleton such that the molded portion at least partially encompasses the skeleton and such that a part of the molded portion is disposed at a part of the skeleton adjacent to the pin hole in a direction opposite to that of a finger interface portion of the skeleton, the skeleton including: a central portion adjacent to and partially surrounding a pin hole, a first portion extending in a forward direction from the central portion, a second portion extending in a rear direction from the central portion, and a third portion extending in a lower direction from the central portion, wherein the rear direction is opposite and parallel to the forward direction, and wherein the lower direction is perpendicular to the forward direction.
Claims 22-35 and 41 each depend from claim 21 and are therefore allowable for the same reasons described for claim 21. 
Claim 36 is allowable because the closest prior art of Bender, Geissele, Wheatley, Neergaard, and Kaakkola fail to teach or make obvious all of the limitations recited in claim 36. Specifically, none of these prior art references discloses at least a hybrid trigger assembly comprising: a pin hole, a molded portion, and a skeleton, the skeleton including: a plurality of exposed portions that protrude to an outer surface of the molded portion, a central portion that is disposed adjacent to and at least partially surrounds the pin hole, three portions that extend away from the central portion, and a rearmost portion that is distal from a finger interface portion of the skeleton, wherein the molded portion is molded onto and at least partially encompasses the skeleton, and wherein a part of the molded portion is disposed at the rearmost portion of the skeleton.
Claims 37-40 and 42 each depend from claim 36 and are therefore allowable for the same reasons described for claim 36.
Claims 43-45 are allowable for the reasons described in the Office action mailed 5/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are cancelled. Claims 21-45 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641